TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-15-00219-CV



   Hallmark Specialty Underwriters, Inc. and Hallmark Specialty Insurance Company,
                                      Appellants

                                               v.

                         Texas Mutual Insurance Company, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
   NO. D-1-GN-14-003789, HONORABLE AMY CLARK MEACHUM, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Hallmark Specialty Underwriters, Inc. and Hallmark Specialty Insurance

Company have filed an unopposed motion to dismiss the appeal, explaining that the parties have

settled their dispute. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Cindy Olson Bourland, Justice

Before Justices Puryear, Goodwin, and Bourland

Dismissed on Appellants’ Motion

Filed: August 12, 2015